Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 are rejected for reciting an improper markush claim. In order to recite a proper markush claim, “or” should be change to “and” just before the last words of the claim “combination thereof”. 
Claims 9, 11 and 13are rejected for the recitation of “cellulose-rich”. It is unclear exactly what constitutes cellulose-rich and the specification does not define this term. For purposes of examination, any type of cellulose is considered to be cellulose-rich. Applicant is advised to clarify the claim language or delete such language from the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (PG Pub. 2015/0159304) in view of Cole (US Patent 5,942,006).
Regarding claims 1-2, 6-7, 9-10 and 14-15, Schmitt et al. teaches a fabric comprising an air-jet core spun yarn composed of continuous filament thermoplastic yarns and a sheath composed of cellulose (including cellulose-rich) staple wrapper fibers [Abstract, 0023, 0031, 0039, claim 8). Schmitt et al. are silent regarding the claimed fabric treated with a flame retardant compound. However, Cole teaches a fabric treated with a phosphorus based flame retardant compound including a flame retardant additive wherein the phosphorus based flame retardant compound is pentavalent tetrakis hydroxymethyl phosphonium flame retardant compound. 
Regarding claims 3-4, a portion of the cellulose staple wrapper fibers of the sheath are replaced by synthetic non-thermoplastic flame resistant staple fibers including melamine and oxidized polyacrylonitrile among others [0023]. 
Regarding claims 5 and 13, Schmitt et al. teach 5-95% of companion fibers and therefore teaches the claimed cellulose (including cellulose-rich) staple wrapper fibers comprise less than 10% of an inherently flame resistant non-thermoplastic staple fibers. 
Regarding claims 11-12, the cellulose-rich staple wrapper fibers are composed of cellulose and synthetic non-thermoplastic flame resistant staple fibers including melamine and oxidized polyacrylonitrile among others [0023]. 
Regarding claims 8 and 16, the fabric self-extinguishes when tested using test method ASTM D6413: Standard Test Method for Flame Resistance of Textiles(vertical Test). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789